Case 18-10944-TPA   Doc 40   Filed 01/10/19 Entered 01/10/19 15:48:30 FILED
                                                                        Desc Main
                             Document     Page 1 of 2                 1/10/19 3:17 pm
                                                                      CLERK
                                                                      U.S. BANKRUPTCY
                                                                      COURT - WDPA
Case 18-10944-TPA   Doc 40   Filed 01/10/19 Entered 01/10/19 15:48:30   Desc Main
                             Document     Page 2 of 2
